DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koenig.  Koenig discloses in the Figures and specification an exercise device comprising a mat having a top surface, and indicia disposed on the top surface of the mat including a strip disposed along the center line and a plurality of incremental indicators disposed along the strip. Koenig further discloses a plurality of dividing lines disposed across the top surface, perpendicular to the strip. See e.g. Figure 1a. With respect to the claim language pertaining to a plurality of dividing lines being perpendicular to a centerline, as well as newly added language pertaining to the dividing  by Koenig; namely, that the indicators provide guidance to a user when performing an exercise on the mat. Therefore, there is no new and nonobvious functional relationship between the indicators and the mat of the present invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig in view of Morrow.  Koenig discloses the claim limitations with the exception of the provision of a plurality of interlocking mats as provided. Morrow discloses at Figure 4 and paragraph [0024] an exercise mat device wherein a plurality of interlocking mats are provided, each mat being a portion of a floor system where indicators on each mat interface with indicators on other mats of the system. It would have been obvious to one .

Response to Arguments
Applicant's arguments filed September 10, 2021 have been fully considered but they are not persuasive.  Again, the newly added claim language is directed to the content of printed matter, and does not overcome the rejections for the reasons set forth above and in prior Office Actions.
As discussed in prior Office Actions (see in particular the March 10, 2021 Final Rejection) the holding of In re Gulack relied on its substrate having a specific structure which interacted with the indicia in a new and nonobvious way.  The indicia of Gulack would not be capable of serving the same function on a generic substrate.  Conversely, in the present claims the only structure recited is a generic mat. Applicant’s arguments do not rely on a new or nonobvious functional relationship between the indicia and the underlying substrate; rather, the arguments are directed to the functionality of the printed matter itself where the substrate merely serves as support for the printed matter.  Differences between the claimed invention and the prior art that reside solely in the content of printed matter with no new relationship to the physical structure are not sufficient to impart patentability.  See Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955), as cited in 2111,05(I)(B). As a result, the claims remain rejected under 35 USC 102 and 103 as set forth above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
September 29, 2021